Order entered June 10, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00298-CV

                     VENKY VENKATRAMAN, Appellant

                                         V.

                  STEPHEN D. SKINNER, ET AL., Appellees

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-04-11968-V

                                      ORDER

      The reporter’s record is incomplete.        Glenda Finkley, Official Court

Reporter for the 256th Judicial District Court, has informed the Court that the

hearing held on January 4, 2022 was recorded by substitute court reporter Crystal

Carey.   Accordingly, we ORDER Ms. Carey to file, by June 30, 2022, the

reporter’s record of the January 4 hearing. As the record reflects appellant is

indigent, the record shall be filed without payment of costs.
      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Finkley, Ms. Carey, and all parties.



                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE